                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,                  )   Criminal No. 18-150(1) (DWF/HB)
                                           )
       v.                  Plaintiff,      )
                                           )   DEFENDANT'S PRETRIAL MOTION
MICHAEL HARI,                              )   FOR DISCLOSURE OF RESULTS
                                           )   AND REPORTS OF FORENSIC
                        Defendant.         )   TESTING


       Pursuant to Rule 16 (a)(1)(F) and (G) of the Federal Rules of Criminal Procedure,

Michael Hari, by and through his attorneys, hereby moves the Court for an Order directing

the government to immediately disclose the Reports Of Examinations and Tests and any

Expert Witnesses it intends to offer at trial. Rule 16(a)(1)(F)(i) requires that the

government, upon a defendant=s request, must permit a defendant to inspect and copy or

photograph the results or reports of any scientific test if the item is within the government=s

possession, custody or control, or if through due diligence, the attorney for the government

could know of the item’s existence. Mr. Hari notifies the Court and the government that

he is officially making such a request and moves to file additional motions if such testing

is problematic or did/does not follow reliable scientific methods in its execution.

       Additionally, Mr. Hari moves the Court for an Order for a written summary of the

expert testimony the government intends to use in the above-entitled trial. This summary

must describe the witnesses’ opinion, the basis and the reasons therefore, the witnesses’

expected testimony, and the witnesses’ qualifications all pursuant to Rule 16(a)(1)(G).




                                                  1
      Preliminary discovery has been provided in the above-captioned case. It is clear

from FBI Laboratory receipts and requests for examinations that the following evidence

was collected:

      1) Latent print evidence (including photographs) from windows at the DAF

          mosque,

      2) Latent print evidence (including photographs), DNA evidence, hairs/fibers and

          other forensic evidence obtained from PVC pipe and/or other debris or samples

          attributed to the explosive device and taken from the DAF mosque,

      3) A DNA sample taken from Michael J. Hari,

From these items, law enforcement requested testing from multiple units of the FBI. Some

testing has been completed while other testing has not. Although some conclusive reports

have been provided, other material regarding the completed testing has not been provided.

      For fingerprint testing, the Defense submits that additional discovery should be

provided. This includes:

       1. photographs of the latent prints taken at the scene,

       2. enhanced digital photographs of the latent prints used by the FBI Lab in the
          examination,

       3. the FBI Lab’s criteria concerning what combination of image quality and
          feature quantity (e.g. the number of “minutiae”) that are sufficient for
          identification,

       4. the subjective selection of particular regions of a latent print for analysis,

       5. any information regarding the verification or independent examination of the
          latent print against the known print of Mr. Hari by any forensic scientist, and

       6. any computerized identification of the latent print through the Automated


                                                 2
           Fingerprint Identification System (AFIS) and the results of such a search
           (including the list of potential candidates that share similar fingerprint features).

      Additionally, although DNA buccal swabs have been collected, it is unknown if

DNA testing has been conducted in this case. If DNA testing has or will be conducted, Mr.

Hari urges that Rule 16 requires detailed discovery related to DNA testing, including:

   1. All DNA laboratory report(s);

   2. Any hospital or medical reports relevant to the DNA in this case;

   3. Chain-of-custody documentation for all forensic samples;

   4. The disk containing the raw data;

   5. The case notes;

   6. Copies of the Genescan, Genotyper and/or GeneMapper printouts;

   7. Copies of all positive          control,   negative    control,   and    reagent   blank
      electropheragrams;

   8. The case notes, including the narrative and any updates (this request is a standing
      request and any time the narrative is updated, the update should be disclosed);

   9. Copies of the GlobalFiler and/or STRmix electropherograms;

   10. Correspondence between the lab analysts and agents and any law enforcement,
       prosecutorial or other state, tribal or county officials;

   11. All documents regularly kept within the specific lab case file referenced;

   12. Documents relating to the case referenced regularly kept in a place other than the
       lab case file;

   13. A copy of the >unexpected results= file, kept pursuant to DAB Guidelines for the 6
       months preceding and the 6 months following the testing in the above referenced
       case;

   14. Any other information in the form of documentation or encompassed in some other
       manner that the lab has in their possession and/or control, or knows of and can


                                                  3
       access, regarding this case, including but not limited to any QAR which contains
       any reference to this case whatsoever,

   15. All records pertaining to hits in the convicted offender database, including but not
       limited to Match Detail Reports, bench notes, electronic data, computer entry forms,
       etc.;

   16. All current SOPs covering the analysis performed in this case, including those
       relating to mixture interpretation and major profile determination;

   17. Background information for each person involved in conducting or reviewing the
       DNA testing performed in the instant case, including current resume and job
       description and a summary of proficiency test results; and

   18. Copies of the Electronic Lab Notebook (ELN) for this lab file.

       For the specific purpose of avoiding confusion, Counsel specifically requests that

a copy of this motion be provided directly to the testing lab to facilitate complete

discovery. For the further specific purpose of avoiding a possible violation of the Rules

of Evidence and to avoid any allegation of a Brady violation, Counsel requests that the

scientist or scientists involved be informed that it is not discretionary to determine the

importance of any evidence.

       This motion is based on all records, filings and proceedings herein.




                                                  4
Dated: July 18, 2019       Respectfully submitted,

                           s/ Shannon Elkins
                           ______________________
                           SHANNON ELKINS
                           Attorney No. 332161
                           Attorney for Defendant
                           Office of the Federal Defender
                           107 U.S. Courthouse
                           300 South Fourth Street
                           Minneapolis, MN 55415

                           s/ Reynaldo A. Aligada, Jr.
                           ______________________
                           REYNALDO A. ALIGADA, JR.
                           Attorney No. 319776
                           Attorney for Defendant
                           Office of the Federal Defender
                           107 U.S. Courthouse
                           300 South Fourth Street
                           Minneapolis, MN 55415




                       5
